Citation Nr: 0110841	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-24 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hemorrhoidal tags, 
claimed as hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from April 1958 to July 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant 
entitlement to service connection for hemorrhoidal tags, 
claimed as hemorrhoids.


FINDINGS OF FACT

1.  The appellant served on active duty from April 1958 to 
July 1960.

2.  The appellant manifested hemorrhoidal tags during service.


CONCLUSION OF LAW

Hemorrhoidal tags were incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has met its duty to assist the appellant in the 
development of his claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the Statement of the Case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate his claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, and, in fact, it appears that 
all evidence so identified has been obtained and associated 
with the claims folder.  

The appellant is seeking service connection for hemorrhoidal 
tags, claimed as hemorrhoids.  Under pertinent law and VA 
regulations, service connection may be granted if the 
disability was incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disability, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(2000).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance
of the evidence is against the claim, in which event the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant's June 1960 military separation examination 
reported a left anterior lateral hemorrhoidal tag on 
examination.

An October 1985 medical report from the appellant's private 
physician, Alfred A. Serritella, M.D., while he worked at the 
LaPorte Clinic, Inc., was submitted, which indicated that the 
appellant had large hemorrhoidal tags, and a possibility of 
Crohn's disease was noted. 

Additional private medical treatment records from, Alfred A. 
Serritella, M.D., while he was associated with the 
Gastroenterology Associates of Northern Indiana, dated from 
March 1990 to October 1992, were submitted, which revealed 
that the appellant had been referred in March of 1990 with 
rectal bleeding of 2 or 3 days duration and a history of 
similar episodes which had resolved spontaneously in the past.  
He was seen in the office and found to have a fissure as well 
as a rather prominent external hemorrhoidal tag.  He responded 
to Valisone cream and hydrocortisone suppositories, and his 
symptoms improved.  He was not seen from June 1990 until 
October 1992 at which time he had noted recurrent rectal 
bleeding.  Examination revealed the bleeding to be coming from 
a superficial ulceration of the largest external hemorrhoidal 
tag.  An October 1992 treatment entry indicated that 
examination revealed external hemorrhoids and tags, and the 
appellant was referred to Dr. Scuzzo.

A May 1996 letter from the appellant's private physician, 
Vinod C. Thakkar, M.D., reported that a colonoscopy confirmed 
the presence of a hemorrhoid in the rectal area.

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (2000), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court of Veterans 
Appeals discussed the history and meaning of these provisions 
in Gilbert v. Derwinski, 1 Vet.App. 49, 54-55 (1990), stating 
that "[w]hen all of the evidence is assembled, the Secretary, 
or his designee, is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

With application of the benefit of the doubt rule, the Board 
finds that the appellant first manifested a hemorrhoidal tag 
during service.  The Board is unable to find that the 
evidence preponderates against service connection for 
hemorrhoidal tags.  Therefore, the Board finds that the 
objective medical evidence substantiates his claim for 
entitlement to service connection. 




ORDER

Service connection for hemorrhoidal tags, is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


